Citation Nr: 1822796	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction in rating from 30 percent to 10 percent for limitation of flexion, right knee degenerative joint disease, status post arthroscopy, effective October 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1967 to August 1969 and May 1971 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    


FINDING OF FACT

The evidence of record at the time of the July 2013 rating decision to reduce the Veteran's limitation of flexion, right knee degenerative joint disease, status post arthroscopy, from 30 percent to 10 percent, did not reflect improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in rating from 30 percent to 10 percent for limitation of flexion, right knee degenerative joint disease, status post arthroscopy, effective October 1, 2013, was improper.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that the disability rating assigned for his limitation of flexion, right knee degenerative joint disease, status post arthroscopy (herein referred to as "right knee disability") should not have been reduced from 30 percent to 10 percent.  The Veteran's right knee disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In resolving this issue, the Board must first address whether VA followed the procedural protections for reductions in evaluations when it reduced the Veteran's right knee disability rating from 30 percent to 10 percent.

In a September 2012 rating decision, the RO granted an increased rating of 30 percent for the Veteran's right knee disability, effective April 29, 2011.  In March 2013, the RO proposed to reduce the Veteran's right knee disability rating from 30 percent to 10 percent.  A rating decision containing all of the information required by 38 C.F.R. § 3.105(e), which include the proposed reduction and 60-day response period, was sent to the Veteran and his representative in March 2013.  In a July 2013 rating decision, the RO reduced the rating for the Veteran's right knee disability from 30 percent to 10 percent, effective October 1, 2013.  

Having found that the procedural protections of 38 C.F.R. § 3.105(e) do apply, and have been satisfied, the Board turns to the question of whether the rating reduction for the Veteran's right knee disability was proper.  

At the time of the September 2012 rating decision, the Veteran's assigned rating of 30 percent for his right knee disability had not been in effect for more than five years.  Where a rating has been in effect for less than five years, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c).  

A June 2011 VA examination report, upon which the 30 percent rating was originally based, reflected that the Veteran had reported that he had difficulty with standing, walking, and bending his right knee.  He described symptoms of weakness, stiffness, swelling, heat, giving way, locking, popping, tenderness, and pain.  With regard to pain, he reported frequent flare-ups of severe pain that were precipitated by physical activity.  He stated that his right knee disability had not resulted in any incapacitation in the past twelve months.  Additionally, he reported that he did not experience any overall functional impairment.  On physical examination, he showed signs of tenderness, redness, guarding of movement, locking, crepitus, and pain.  Right knee flexion was 25 degrees with pain at 75 degrees.  His repetitive range of motion was within normal limits; however, he was additionally limited at 10 degrees due to pain, fatigue, weakness, lack of endurance, and incoordination.  His right knee stability tests were all within normal limits.  There was no subluxation on the right.  The examiner diagnosed arthritis, due to right knee trauma and determined that decreased range of motion and pain effected the Veteran's usual occupation and daily activity.   

In reducing the Veteran's disability rating to 10 percent in July 2013, the RO relied primarily on the November 2012 VA examination report that evaluated the Veteran's left knee condition.  At the time, the Veteran reported he had right knee arthroscopic surgery in 1985.  On physical examination, his right knee flexion was 90 degrees with pain.  Due to pain in his right knee, the Veteran was unable to perform repetitive use testing.  However, the examiner noted that the Veteran was additionally limited by pain on movement.  The examiner indicated that joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Evidence of arthritis was not documented for the Veteran's right knee.  This was the last examination on record prior to the reduction.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Nonetheless, the Veteran has specifically disagreed with the November 2012 VA examination report on which the reduction was based, asserting that the examiner reported the results of his left knee evaluation and did not evaluate his right knee.  In particular, he has contended that the stability test results were not within normal range and that he has continued to have moderate right patellar subluxation/dislocation issues, including lateral instability on a regular basis.  He has stated that his leg flexion was limited to at least 30 degrees.  Additionally, he has noted that he has arthritis with occasional incapacitating exacerbations and that he frequently experiences incoordination, swelling, instability, impaired ability of smooth movement, disturbance of locomotion, and weight-bearing issues in his right knee.  The Board notes that the Veteran is competent to report his right knee disability symptoms and his perception of its severity.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board finds that, although the November 2012 VA examination disclosed some improvement in the Veteran's right knee flexion, the November 2012 VA examination report did not reflect "an improvement in the Veteran's ability to function under the ordinary conditions of life and work." Brown v. Brown, 5 Vet. App. 413, 420-421 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Faust v. West, 13 Vet. App. 342 (2000).  Notably, the Veteran was evaluated for a left knee condition and the report did not reflect his prior diagnosis of right knee arthritis.  As noted in the Veteran's lay assertions above, symptoms associated with his arthritis included incapacitating exacerbations, incoordination, swelling, instability, impaired ability of smooth movement, disturbance of locomotion, moderate patellar subluxation/dislocation, and weight-bearing issues in his right knee.  Further, the Veteran had additional joint limitation with repeated use due to pain.  Thus, as compared to the prior June 2011 VA examination findings, the Veteran's overall disability picture had not improved appreciably, despite the shift in degrees of flexion.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Accordingly, when resolving reasonable doubt in favor of the Veteran, the Board concludes that the reduction in rating from 30 percent to 10 percent for the Veteran's right knee disability, effective October 1, 2013, was improper, and the 30 percent rating is therefore restored.  


ORDER

Restoration of the 30 percent rating for limitation of flexion, right knee degenerative joint disease, status post arthroscopy, effective October 1, 2013, is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


